                                                                                                            Case 2:19-cv-10532-ODW-JPR Document 54 Filed 06/08/20 Page 1 of 9 Page ID #:465



                                                                                                               1   TROUTMAN SANDERS LLP
                                                                                                                   Christopher Kadish (SBN 248714)
                                                                                                               2   christopher.kadish@troutman.com
                                                                                                                   222 Central Park Ave., Suite 2000
                                                                                                               3   Virginia Beach, VA 23462
                                                                                                                   Telephone: (757) 687-7597
                                                                                                               4   Facsimile: (757) 687-7510
                                                                                                               5   Attorneys for Defendants
                                                                                                                   Nationstar Mortgage LLC d/b/a Mr. Cooper;
                                                                                                               6   Nationstar Mortgage Holdings Inc.; Mr.
                                                                                                                   Cooper Group Inc.; HSBC Bank USA, N.A.
                                                                                                               7   CTLA HSBC Bank USA, CORP Trust &
                                                                                                                   Loan Agency; HSBC Bank USA N.A.; and
                                                                                                               8   Mortgage Electronic Registration Systems
                                                                                                                   Inc.
                                                                                                               9

                                                                                                              10                  IN THE UNITED STATES DISTRICT COURT
                                                                                                              11                FOR THE CENTRAL DISTRICT OF CALIFORNIA
T ROUTMAN S ANDERS LLP


                                                                         S A N D I E G O , C A 92130-2092




                                                                                                              12
                         11682 E L C A M I N O R E A L
                                                         S U I T E 400




                                                                                                              13   Vien Phuong Thi Ho,                  Case No. 2:19-cv-10532-ODW-JRP
                                                                                                              14                  Plaintiff,           DEFENDANTS NATIONSTAR
                                                                                                                                                       MORTGAGE LLC d/b/a MR.
                                                                                                              15          v.                           COOPER, NATIONSTAR
                                                                                                                                                       MORTGAGE HOLDINGS INC.,
                                                                                                              16   Nationstar Mortgage, LLC. dba Mr. MR. COOPER GROUP INC., HSBC
                                                                                                                   Cooper, Nationstar Mortgage         BANK USA CORP TRUST, HSBC
                                                                                                              17   Holdings Inc., Mr. Cooper Group     BANK, & MORTGAGE ELECTRONIC
                                                                                                                   Inc., HSBC Bank USA, N.A. CTLA REGISTRATION SYSTEMS, INC.’S
                                                                                                              18   HSBC Bank USA, CORP Trust &         OPPOSITION TO
                                                                                                                   Loan Agency, HSBC Bank USA          PLAINTIFF’S MOTION FOR
                                                                                                              19   NA., Affinia Default Services, LLC, JUDGMENT ON THE PLEADINGS
                                                                                                                   Mortgage Electronic Registration    OR ALTERNATIVELY, MOTION
                                                                                                              20   Systems, Inc, Does 1 to 10,         FOR SUMMARY JUDGMENT
                                                                                                              21                  Defendants.
                                                                                                                                                        Date:    June 29, 2020
                                                                                                              22                                        Time:    1:30 p.m.
                                                                                                                                                        Place:   Courtroom 5D
                                                                                                              23
                                                                                                                                                        Complaint Served: December 27, 2019
                                                                                                              24

                                                                                                              25

                                                                                                              26

                                                                                                              27

                                                                                                              28


                                                                                                                   42436595v1
                                                                                                            Case 2:19-cv-10532-ODW-JPR Document 54 Filed 06/08/20 Page 2 of 9 Page ID #:466



                                                                                                               1       I.   INTRODUCTION
                                                                                                               2            Continuing her years-long pattern of frivolous litigation, Plaintiff Vien Phuong
                                                                                                               3   Thi Ho (“Plaintiff”) now brings her meritless Motion for Judgment on the Pleadings,
                                                                                                               4   or Alternatively, Motion for Summary Judgment (the “Motion”).                           Defendants
                                                                                                               5   Nationstar Mortgage LLC d/b/a Mr. Cooper, erroneously named as Nationstar
                                                                                                               6   Mortgage, LLC dba Mr. Cooper, Nationstar Mortgage Holdings Inc., and Mr. Cooper
                                                                                                               7   Group Inc.; HSC Bank USA, N.A., erroneously named as HSBC Bank USA, N.A.
                                                                                                               8   CTLA HSBC Bank USA, Corp Trust and Loan Agency and HSBC Bank USA NA;
                                                                                                               9   and Mortgage Electronic Registration Systems, Inc. (“MERS”) (together,
                                                                                                              10   “Defendants”), filed an Answer denying Plaintiff’s allegations entirely and asserted
                                                                                                              11   numerous valid affirmative defenses. Nonetheless, Plaintiff ignores both the facts of
T ROUTMAN S ANDERS LLP


                                                                         S A N D I E G O , C A 92130-2092




                                                                                                                   the case and well-settled law to pursue her current Motion. As explained below,
                         11682 E L C A M I N O R E A L




                                                                                                              12
                                                         S U I T E 400




                                                                                                              13   Plaintiff’s Motion is both procedurally and substantively defective, and should be
                                                                                                              14   denied.
                                                                                                              15   II.      STATEMENT OF FACTS
                                                                                                              16            On June 25, 2007, Plaintiff executed an Interest-Only Adjustable Rate Note
                                                                                                              17   for $548,000 (“Note”) in favor of Countrywide Bank, FSB (the “Refinance Loan”)
                                                                                                              18   to refinance real property located at 2620 Fashion Avenue, Long Beach, California,
                                                                                                              19   90810 (“Property”).1 On June 25, 2007, she executed a Deed of Trust (“DOT”),
                                                                                                              20   which secured the Note in connection with the Property (Complaint, Ex. A.) The
                                                                                                              21   1
                                                                                                                     Including this case, Plaintiff has been involved in numerous bankruptcy proceedings and federal
                                                                                                              22   civil cases involving the Property. See, e.g., Al Mczeal, et al. v. JP Morgan Chase Bank, N.A. et al.,
                                                                                                                   Case No. 2:11cv7739 (C.D. Cal. Sept. 19, 2011) (dismissed Plaintiff because Plaintiff’s claims was
                                                                                                              23   a different transaction or occurrence); Al McZeal et al. v. GB Inland Properties II, LLC, Case No.
                                                                                                                   2:12cv5301 (C.D. Cal. June 18, 2012) (dismissed Plaintiff because the court had no jurisdiction to
                                                                                                              24
                                                                                                                   invalidate an unlawful detainer—a state law issue); Lydia Hernandez et al. v. Federal Home Loan
                                                                                                              25   Mortgage Corporation et al., Case No. 2:12cv9561 (C.D. Cal. Nov. 7, 2012) (dismissed Plaintiff’s
                                                                                                                   class action complaint because Plaintiff’s claims arose from completely different transactions); In
                                                                                                              26   re Thi Vien Ho, Case No. 10-42200 (Bankr. C.D. Cal. Aug. 2, 2010) (closing case on November 3,
                                                                                                                   2011 following chapter 7 discharge on January 11, 2011); In re Thi Vien Ho, Case No. 1131187
                                                                                                              27   (Bankr. C.D. Cal. May 16, 2011) (dismissed chapter 7 case for lack of prosecution); In re Thi Vien
                                                                                                              28   Ho, Case No. 11-38573 (Bankr. C.D. Cal. July 1, 2011) (dismissed chapter 13 case and prohibited
                                                                                                                   Plaintiff from filing any new bankruptcy petitions within 180 days of order).
                                                                                                                   Defendants’ Opposition to Plaintiff’s Motion for Judgment on the Pleadings
                                                                                                                   42436595v1
                                                                                                            Case 2:19-cv-10532-ODW-JPR Document 54 Filed 06/08/20 Page 3 of 9 Page ID #:467



                                                                                                               1
                                                                                                                   DOT lists Countrywide Bank, FSB as the lender, ReconTrust Company, N.A. as the
                                                                                                               2
                                                                                                                   trustee, and MERS as the beneficiary, as nominee for Countrywide Bank, FSB, its
                                                                                                               3
                                                                                                                   successors and assigns.
                                                                                                               4
                                                                                                                           In August 2008, Plaintiff stopped making payments on the Refinance Loan.
                                                                                                               5
                                                                                                                           On or about November 22, 2010, MERS assigned the DOT to HSBC Bank
                                                                                                               6
                                                                                                                   USA, National Association, as trustee for the holders of Deutsche Alt-A Securities
                                                                                                               7
                                                                                                                   Mortgage Loan Trust, Series 2007-1 Mortgage Pass-Through Certificates, via a
                                                                                                               8
                                                                                                                   corporate assignment of deed of trust, recorded on November 24, 2010 as document
                                                                                                               9
                                                                                                                   number 20101710501. (Complaint, Ex. B.) The Refinance Loan was service
                                                                                                              10
                                                                                                                   transferred to Nationstar in December 2013. (Complaint, Ex. 1.)
                                                                                                              11
                                                                                                                           After years on non-payment on the Refinance Loan, Defendant Affiana
T ROUTMAN S ANDERS LLP


                                                                         S A N D I E G O , C A 92130-2092
                         11682 E L C A M I N O R E A L




                                                                                                              12
                                                                                                                   Default Services, as Trustee for the beneficiary of the Deed of Trust recorded as
                                                         S U I T E 400




                                                                                                              13
                                                                                                                   document number 20191174216 a Notice of Default and Election to Sell Under Deed
                                                                                                              14
                                                                                                                   of Trust. (Complaint, Ex. E.) In an effort to avoid enforcement of the valid DOT,
                                                                                                              15
                                                                                                                   Plaintiff filed this action.
                                                                                                              16
                                                                                                                   III.    DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES ARE
                                                                                                              17
                                                                                                                           SUFFICIENT TO OVERCOME PLAINTIFF’S MOTION FOR
                                                                                                              18

                                                                                                              19
                                                                                                                           JUDGMENT ON THE PLEADINGS

                                                                                                              20           A.    Legal Standard for Motion for Judgment on the Pleadings

                                                                                                              21           Judgment on the pleadings is proper only when the moving party clearly

                                                                                                              22   establishes on the face of the pleadings that no material issue of fact remains to be

                                                                                                              23   resolved and that it is entitled to judgment as a matter of law. Doleman v. Meiji Mut.

                                                                                                              24   Life Ins. Co., 727 F.2d 1480, 1482 (9th Cir. 1984). For the purposes of a motion for

                                                                                                              25   judgment on the pleadings, when brought by a plaintiff, the court must accept as true

                                                                                                              26   all well-pleaded allegations contained in the defendant’s answer.                See Gen.

                                                                                                              27   Conference     Corp.     of    Seventh-Day      Adventists    v.   Seventh-Day   Adventist

                                                                                                              28   Congregational Church (Seventh-Day), 887 F.2d 228, 230 (9th Cir. 1989) (“[A]

                                                                                                                   Defendants’ Opposition to Plaintiff’s Motion for Judgment on the Pleadings
                                                                                                                   42436595v1
                                                                                                            Case 2:19-cv-10532-ODW-JPR Document 54 Filed 06/08/20 Page 4 of 9 Page ID #:468



                                                                                                               1
                                                                                                                   plaintiff is not entitled to judgement on the pleadings when the answer raises issues
                                                                                                               2
                                                                                                                   of fact that, if proved, would defeat recovery.”) “Similarly, if the defendant raises an
                                                                                                               3
                                                                                                                   affirmative defense in his answer it will usually bar judgment on the pleadings.” Id.
                                                                                                               4
                                                                                                                   (citing 5 C. Wright & A. Miller, Federal Practice and Procedure § 1368 (1969)).
                                                                                                               5
                                                                                                                   Judgment on the pleadings may be granted notwithstanding Defendants’ affirmative
                                                                                                               6
                                                                                                                   defenses only if Plaintiffs can establish “that there are no questions of fact, that any
                                                                                                               7
                                                                                                                   questions of law are clear and not in dispute, and that under no set of circumstances
                                                                                                               8
                                                                                                                   could the defense[s] succeed.” SEC v. Sands, 902 F. Supp. 1149, 1165 (C.D. Cal.
                                                                                                               9
                                                                                                                   1995)
                                                                                                              10
                                                                                                                           B.    Defendants’ Answer Denies All Allegations That Plaintiff Must
                                                                                                              11
                                                                                                                                 Prove to Recover on Her Claims
T ROUTMAN S ANDERS LLP


                                                                         S A N D I E G O , C A 92130-2092
                         11682 E L C A M I N O R E A L




                                                                                                              12
                                                                                                                           Defendants denied each paragraph pleaded in support of every one of
                                                         S U I T E 400




                                                                                                              13
                                                                                                                   Plaintiff’s causes of action.      For purposes of the motion for judgment on the
                                                                                                              14
                                                                                                                   pleadings, the Court must accept Defendant’s denials as true. Seventh-Day, 887 F.2d
                                                                                                              15
                                                                                                                   at 230. Plaintiff cannot magically turn Defendants’ objections to and denials of
                                                                                                              16
                                                                                                                   Plaintiff’s poorly pleaded allegations into admissions supporting its Motion.
                                                                                                              17
                                                                                                                   Defendants rightfully denied essential elements pleaded under each of Plaintiff’s
                                                                                                              18
                                                                                                                   claim, based on the facts as Defendants know and believe to be true. Plaintiff’s
                                                                                                              19
                                                                                                                   Motion does not address any of the affirmative defenses raised, much less a showing
                                                                                                              20
                                                                                                                   that there are no questions of fact or law that undisputedly negate the defenses raised.
                                                                                                              21
                                                                                                                   This alone defeats Plaintiff’s Motion.
                                                                                                              22
                                                                                                                   IV.     PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT, TO THE
                                                                                                              23
                                                                                                                           EXTENT ONE IS BROUGHT, FAILS AS A MATTER OF LAW
                                                                                                              24
                                                                                                                           Although not entirely clear, Plaintiff seems to be requesting the Court to
                                                                                                              25
                                                                                                                   convert her Motion — if necessary — into a motion for summary judgment pursuant
                                                                                                              26
                                                                                                                   to Rule 12(d). To the extent Plaintiff is requesting such a conversion, Plaintiff’s
                                                                                                              27
                                                                                                                   efforts fail at the threshold for numerous procedural and substantive defects. First, as
                                                                                                              28

                                                                                                                   Defendants’ Opposition to Plaintiff’s Motion for Judgment on the Pleadings
                                                                                                                   42436595v1
                                                                                                            Case 2:19-cv-10532-ODW-JPR Document 54 Filed 06/08/20 Page 5 of 9 Page ID #:469



                                                                                                               1
                                                                                                                   for the procedural defects, Plaintiff fails to submit any extrinsic evidence with her
                                                                                                               2
                                                                                                                   Motion, and hence, negates the very purpose of the Rule 12(d) conversion
                                                                                                               3
                                                                                                                   mechanism. Fed. R. Civ. P. 12(d) (“If, on a motion under Rule 12(b)(6) or 12(c),
                                                                                                               4
                                                                                                                   matters outside the pleadings are presented to and not excluded by the court, the
                                                                                                               5
                                                                                                                   motion must be treated as one for summary judgment under Rule 56.”) (emphasis
                                                                                                               6
                                                                                                                   added). Plaintiff here submits no extrinsic evidence whatsoever with her Motion,
                                                                                                               7
                                                                                                                   and hence, no conversion is warranted or permitted under Rule 12(d).
                                                                                                               8
                                                                                                                           Furthermore, Plaintiff failed to serve and lodge (1) a separate “Statement of
                                                                                                               9
                                                                                                                   Uncontroverted Facts and Conclusions of Law” and (2) a proposed judgment, as
                                                                                                              10
                                                                                                                   required by Local Rule 56-1. Indeed, Plaintiff's failure to provide a proper statement
                                                                                                              11
                                                                                                                   of uncontroverted facts, without more, is grounds for denial of the motion. See Orr
T ROUTMAN S ANDERS LLP


                                                                         S A N D I E G O , C A 92130-2092
                         11682 E L C A M I N O R E A L




                                                                                                              12
                                                                                                                   v. Bank of America, NT & SA, 285 F.3d 764, 774-75(9th Cir. 2002).
                                                         S U I T E 400




                                                                                                              13
                                                                                                                           On a more substantive level, Plaintiff’s alleged Motion for Summary Judgment
                                                                                                              14
                                                                                                                   is also fatally, and glaringly, flawed. Under the well-settled burden shifting standard
                                                                                                              15
                                                                                                                   of Rule 56, Plaintiff bears both an initial burden of production and the ultimate
                                                                                                              16
                                                                                                                   burden of persuasion of demonstrating that there is no genuine issue as to any
                                                                                                              17
                                                                                                                   material fact and that Plaintiff is entitled to judgment as a matter of law, i.e., Plaintiff
                                                                                                              18
                                                                                                                   must establish beyond controversy every essential element of Plaintiff’s thirteen
                                                                                                              19
                                                                                                                   claims. See, e.g., Southern Cal. Gas Co. v. City of Santa Ana, 336 F.3d 885, 888 (9th
                                                                                                              20
                                                                                                                   Cir. 2003) (as the party with the burden of persuasion at trial, the moving party must
                                                                                                              21
                                                                                                                   establish “beyond controversy every essential element of its [] claims.”); Fontenot v.
                                                                                                              22
                                                                                                                   Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986) (“If the movant bears the burden of
                                                                                                              23
                                                                                                                   proof on an issue, either because he is the plaintiff or as a defendant he is asserting
                                                                                                              24
                                                                                                                   an affirmative defense, he must establish beyond peradventure all of the essential
                                                                                                              25
                                                                                                                   elements of the claim or defense to warrant judgment in his favor.”) (emphasis in
                                                                                                              26
                                                                                                                   original).
                                                                                                              27

                                                                                                              28

                                                                                                                   Defendants’ Opposition to Plaintiff’s Motion for Judgment on the Pleadings
                                                                                                                   42436595v1
                                                                                                            Case 2:19-cv-10532-ODW-JPR Document 54 Filed 06/08/20 Page 6 of 9 Page ID #:470



                                                                                                               1
                                                                                                                           In order to satisfy this heavy burden, Plaintiff must submit admissible
                                                                                                               2
                                                                                                                   evidence, not mere conclusory allegations, establishing each essential element of her
                                                                                                               3
                                                                                                                   thirteen claims. See Garcia v. City of Merced, No. 1:07-CV-00867, 2009 WL
                                                                                                               4
                                                                                                                   3157448, at *12 (E.D. Cal. Sep. 25, 2009) (on a motion for summary judgment, the
                                                                                                               5
                                                                                                                   moving party “must submit admissible evidence supporting his allegations”); see
                                                                                                               6
                                                                                                                   also Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986); Anderson v. Liberty Lobby,
                                                                                                               7
                                                                                                                   Inc., 477 U.S. 242, 254 (1986) (“In ruling on a motion for summary judgment, the
                                                                                                               8
                                                                                                                   judge must view the evidence presented through the prism of the substantive
                                                                                                               9
                                                                                                                   evidentiary burden.”); Orr v. Bank of America, 285 F.3d 764, 773 (9th Cir. 2002) (“A
                                                                                                              10
                                                                                                                   trial court can only consider admissible evidence in ruling on a motion for summary
                                                                                                              11
                                                                                                                   judgment.”); In re Slatkin, 525 F.3d 805, 811 (only admissible affidavits can be
T ROUTMAN S ANDERS LLP


                                                                         S A N D I E G O , C A 92130-2092
                         11682 E L C A M I N O R E A L




                                                                                                              12
                                                                                                                   considered for purposes of summary judgment); Shakur v. Schriro, 415 F.3d 878,
                                                         S U I T E 400




                                                                                                              13
                                                                                                                   889 (9th Cir. 2008) (same).
                                                                                                              14
                                                                                                                           Here, Plaintiff makes no attempt to carry her burden of proving each essential
                                                                                                              15
                                                                                                                   element of her numerous claims. Plaintiff cannot even recite the legal elements that
                                                                                                              16
                                                                                                                   must be proved for her claims, much less submit any evidence proving those claims.
                                                                                                              17
                                                                                                                   Specifically, not a single declaration, discovery response, or judicially noticed fact is
                                                                                                              18
                                                                                                                   submitted in support of Plaintiff’s alleged motion for summary judgment, let alone
                                                                                                              19
                                                                                                                   submitted with the proper foundation and authentication. See e.g., Zaslow v. MCA
                                                                                                              20
                                                                                                                   Distributing Corp., 693 F.2d 870, 883 (9th Cir. 1982) (to meet the requirements of
                                                                                                              21
                                                                                                                   Rule 56, documents “are required to be authenticated by affidavits or declarations of
                                                                                                              22
                                                                                                                   persons with personal knowledge through whom they could be introduced at trial.”).
                                                                                                              23
                                                                                                                   Plaintiff’s alleged Motion for Summary Judgment is supported solely by the same
                                                                                                              24
                                                                                                                   unintelligible and conclusory allegations found in Plaintiff’s Complaint revolving
                                                                                                              25
                                                                                                                   around ambiguous claims regarding a “false lien,” a “false loan.”            Absent any
                                                                                                              26
                                                                                                                   substantive evidence to support her allegations, Plaintiff’s purported Motion for
                                                                                                              27
                                                                                                                   Summary Judgment should be denied.
                                                                                                              28

                                                                                                                   Defendants’ Opposition to Plaintiff’s Motion for Judgment on the Pleadings
                                                                                                                   42436595v1
                                                                                                            Case 2:19-cv-10532-ODW-JPR Document 54 Filed 06/08/20 Page 7 of 9 Page ID #:471



                                                                                                               1
                                                                                                                    V.     CONCLUSION
                                                                                                               2
                                                                                                                           For the reasons stated above, Plaintiff cannot meet the standards required to
                                                                                                               3
                                                                                                                   prevail on her frivolous Motion. Defendants respectfully request that the Motion be
                                                                                                               4
                                                                                                                   denied in its entirety.
                                                                                                               5
                                                                                                                         .
                                                                                                               6   Dated: June 8, 2020                        TROUTMAN SANDERS LLP
                                                                                                               7
                                                                                                                                                              By:    s/Christopher Kadish
                                                                                                               8                                                     Christopher Kadish
                                                                                                               9                                                     Attorneys for Defendants,
                                                                                                                                                                     Nationstar Mortgage, LLC d/b/a Mr.
                                                                                                              10                                                     Cooper; Nationstar Mortgage
                                                                                                                                                                     Holdings Inc.; Mr. Cooper Group
                                                                                                              11                                                     Inc.; HSBC Bank USA, N.A. CTLA
T ROUTMAN S ANDERS LLP




                                                                                                                                                                     HSBC Bank USA, CORP Trust &
                                                                         S A N D I E G O , C A 92130-2092




                                                                                                                                                                     Loan Agency; HSBC Bank USA N.A.;
                         11682 E L C A M I N O R E A L




                                                                                                              12
                                                                                                                                                                     and Mortgage Electronic Registration
                                                         S U I T E 400




                                                                                                              13                                                     Systems Inc.
                                                                                                              14

                                                                                                              15

                                                                                                              16

                                                                                                              17

                                                                                                              18

                                                                                                              19

                                                                                                              20

                                                                                                              21

                                                                                                              22

                                                                                                              23

                                                                                                              24

                                                                                                              25

                                                                                                              26

                                                                                                              27

                                                                                                              28

                                                                                                                   Defendants’ Opposition to Plaintiff’s Motion for Judgment on the Pleadings
                                                                                                                   42436595v1
                                                                                                            Case 2:19-cv-10532-ODW-JPR Document 54 Filed 06/08/20 Page 8 of 9 Page ID #:472



                                                                                                               1
                                                                                                                                                        PROOF OF SERVICE
                                                                                                               2
                                                                                                                           I, Andrew J. W. Sabo, declare:
                                                                                                               3
                                                                                                                           I am a citizen of the United States and employed in San Diego County, CA. I am over the
                                                                                                               4
                                                                                                                   age of 18 and not a party to the within action; my business address is 11682 El Camino Real,
                                                                                                               5
                                                                                                                   Suite 400, San Diego, CA 92130-2092.
                                                                                                               6
                                                                                                                           On June 8, 2020, I served the following document(s) described as:
                                                                                                               7
                                                                                                                    DEFENDANTS NATIONSTAR MORTGAGE LLC d/b/a MR. COOPER, NATIONSTAR
                                                                                                               8           MORTGAGE HOLDINGS INC., MR. COOPER GROUP INC., HSBC
                                                                                                                         BANK USA CORP TRUST, HSBC BANK, & MORTGAGE ELECTRONIC
                                                                                                               9     REGISTRATION SYSTEMS, INC.’S OPPOSITION TO PLAINTIFF’S MOTION FOR
                                                                                                                        JUDGMENT ON THE PLEADINGS OR ALTERNATIVELY, MOTION FOR
                                                                                                              10                           SUMMARY JUDGMENT

                                                                                                              11                 BY MAIL: As follows: I am readily familiar with the firm’s practice of collection
T ROUTMAN S ANDERS LLP




                                                                                                                                  and processing correspondence for mailing. Under that practice it would be
                                                                         S A N D I E G O , C A 92130-2092
                         11682 E L C A M I N O R E A L




                                                                                                              12                  deposited with U.S. postal service on that same day with postage thereon fully
                                                                                                                                  prepaid at San Diego, CA, in the ordinary course of business. I am aware that on
                                                         S U I T E 400




                                                                                                              13                  motion of the party served, service is presumed invalid if postage cancellation date
                                                                                                              14                  or postage meter date is more than one day after date of deposit for mailing in
                                                                                                                                  affidavit.
                                                                                                              15

                                                                                                              16
                                                                                                                                 BY OVERNIGHT MAIL: As follows: I am readily familiar with the firm’s
                                                                                                                                  practice of collection and processing correspondence for overnight mailing. Under
                                                                                                                                  that practice, it would be deposited with overnight mail on that same day prepaid at
                                                                                                              17                  San Diego, CA in the ordinary course of business.
                                                                                                              18
                                                                                                                                 BY ELECTRONIC MAIL: Based on a court order or an agreement of the parties
                                                                                                                                  to accept service by e-mail or electronic transmission, I caused the documents to be
                                                                                                              19
                                                                                                                                  sent to the persons at the e-mail addresses, as last given or submitted on any
                                                                                                              20                  document which he or she has filed in the case, listed on the attached service list.

                                                                                                              21
                                                                                                                           Vien Phuong Thi Ho
                                                                                                              22           2620 Fashion Avenue
                                                                                                                           Long Beach, CA 90810
                                                                                                              23
                                                                                                                           562-354-1313
                                                                                                              24           Pro Se Plaintiff

                                                                                                              25

                                                                                                              26

                                                                                                              27

                                                                                                              28

                                                                                                                   Defendants’ Opposition to Plaintiff’s Motion for Judgment on the Pleadings
                                                                                                                   42436595v1
                                                                                                            Case 2:19-cv-10532-ODW-JPR Document 54 Filed 06/08/20 Page 9 of 9 Page ID #:473



                                                                                                               1
                                                                                                                           I declare that I am employed in the office of a member of the bar of this court at whose
                                                                                                               2
                                                                                                                   direction the service was made.
                                                                                                               3
                                                                                                                           Executed on Monday, June 8, 2020, at San Diego, CA.
                                                                                                               4

                                                                                                               5

                                                                                                               6                                                                 Andrew J. W. Sabo

                                                                                                               7

                                                                                                               8

                                                                                                               9
                                                                                                              10

                                                                                                              11
T ROUTMAN S ANDERS LLP


                                                                         S A N D I E G O , C A 92130-2092
                         11682 E L C A M I N O R E A L




                                                                                                              12
                                                         S U I T E 400




                                                                                                              13

                                                                                                              14

                                                                                                              15

                                                                                                              16

                                                                                                              17

                                                                                                              18

                                                                                                              19

                                                                                                              20

                                                                                                              21

                                                                                                              22

                                                                                                              23

                                                                                                              24

                                                                                                              25

                                                                                                              26

                                                                                                              27

                                                                                                              28

                                                                                                                   Defendants’ Opposition to Plaintiff’s Motion for Judgment on the Pleadings
                                                                                                                   42436595v1
